COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-16-00104-CV
Style:                              In the Interest of J.G., a Child
Date motion filed*:                 February 29, 2016
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter (Rachel L. Gamez)
Document to be filed:               Reporter’s record (approximately 600 pages covering 5 days of testimony)

Is appeal accelerated?        Yes

If motion to extend time:
         Original due date:                                February 17, 2016
         Number of previous extensions granted:                   1         Current Due date: February 29, 2016
         Date Requested:                                   March 7, 2016

Ordered that motion is:

                   Granted
                    If document is to be filed, document due: March 7, 2016
                             The Court will not grant additional motions to extend time.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          Because this is a termination case, the Court is required to bring this appeal to final disposition within 180
          days of the date the notice of appeal was filed so far as reasonably possible. See Tex. R. Jud. Admin. 6.2,
          reprinted in TEX. GOV’T CODE ANN., tit. 2, subtit. F app. (West 2013). Accordingly, no further extensions
          will be granted.



Judge’s signature: /s/ Terry Jennings
                   

Panel consists of       ____________________________________________

Date: March 1, 2016




November 7, 2008 Revision